Case: 12-60899       Document: 00512326260         Page: 1     Date Filed: 07/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 30, 2013
                                     No. 12-60899
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DAVID OLUSOLA OLADOKUN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A073 702 543


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       David Olusola Oladokun is a native and citizen of Nigeria. In November
2002, he was charged with being subject to removal as an alien without having
been admitted or paroled. Oladokun conceded removability and applied for
asylum, withholding of removal, and protection under the Convention Against
Torture. The Immigration Judge (IJ) denied Oladokun’s application on July 22,
2003. The Board of Immigration Appeals (BIA) affirmed the IJ’s decision on
February 3, 2005. Oladokun filed motions that the BIA construed as motions

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60899     Document: 00512326260      Page: 2   Date Filed: 07/30/2013

                                   No. 12-60899

to reopen on April 13, 2012, and September 26, 2012. He now petitions for
review of the BIA’s February 3, 2005, decision that affirmed the denial of relief
from removal as well as its October 22, 2012 denial of his motion to reopen as
time and number barred.
      A petition for review must be filed no later than 30 days after the date of
the final order of removal. 8 U.S.C. § 1252(b)(1). Oladokun’s November 19,
2012, challenge to the BIA’s February 3, 2005, decision affirming the denial of
relief from removal is untimely. See § 1252(b)(1). We lack jurisdiction to review
an untimely petition for review. Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676
(5th Cir. 2003).
      Oladokun’s petition for review is timely as to the BIA’s October 22, 2012,
denial of his motion to reopen. See § 1252(b)(1). The motion to reopen, however,
was not filed timely from the proceeding it sought to reopen. An alien must file
a motion to reopen within 90 days of the date on which the final administrative
decision is entered. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). The BIA
properly determined that Oladokun’s motion to reopen was untimely because it
was filed more than 90 days after the BIA’s final decision.                    See
§ 1229a(c)(7)(C)(i); § 1003.2(c)(2).
      Moreover, an alien may file only one motion to reopen within 90 days of
the date of the final order of removal. § 1229a(c)(7)(C)(i); § 1003.2(c)(2). Given
that Oladokun filed a motion to reopen on April 13, 2012, the current motion to
reopen is also number barred. See § 1229a(c)(7)(C)(i); § 1003.2(c)(2). Therefore,
the BIA did not abuse its discretion when it denied Oladokun’s motion to reopen.
See Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). To the extent that
Oladokun argues that the BIA abused its discretion by refusing sua sponte to
reopen the proceedings, this court lacks jurisdiction to review such an argument.
See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004)
      Accordingly, Oladokun’s petition for review is DISMISSED in part for lack
of jurisdiction and DENIED in part.

                                        2